Appeal from a judgment of the Supreme Court, Erie County (John M. Curran, J.), entered January 3, 2013. The judgment, rendered upon a nonjury trial, declared that defendant is obligated to defend and indemnify plaintiff in an underlying action.
Now, upon reading and filing the stipulation of withdrawal of appeal signed by the attorneys for the parties on July 9, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Peradotto, Lindley, Sconiers and Whalen, JJ.